DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 			With respect to Claim 1 the limitation	A method for classifying a reliability distribution model for a part derived from empirical reliability data for the part, the method comprising: 	converting, by a computing device, the reliability distribution model and the empirical reliability data into a plurality of data points in a matrix; 	assigning the matrix to one of a plurality of classes by machine-learned pattern recognition in part according to an assessment of a statistical fit between the reliability distribution model and the empirical reliability data associated with the reliability distribution model; and 	This limitation is directed to an abstract idea and would fall within the 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  

	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	Moreover Examiner views the claims to be merely generally linking the use of the judicial exception to classifying a model. 	The claim does not include additional elements that are sufficient to amount to 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	Moreover Examiner views the claims to be merely generally linking the use of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 7, 8, 9-16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “performed in part” while claim 1 recites “for a part”.  Using the same word in claims that may or may not have the same meaning is unclear and is therefore indefinite.	Claims 2, 10, 18 recite “the failure rate”.  There is insufficient antecedent basis for this limitation in the claim.	Claim 4 recites “high-rate class”, “relatively high maximum predicted failure rate”, “low-rate class”, “relatively low maximum predicted failure rate”.  There are relative 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baraniuk (US 2014/0279727 A1).	With respect to Claim 17 Baraniuk teaches	A non-transitory computer-readable medium tangibly embodying instructions executable by a hardware processor to(See Para[0787]): 	convert a reliability distribution model generated from empirical reliability data for a part into a plurality of data points in a matrix; input the matrix to a machine-learned (See Para[0007],[0008] and Fig 1.11 Component 1.11.10 and Fig 1.1.A;) ; and 	assign the matrix to one of the predetermined plurality of classes in part according to an assessment, by the machine-learned pattern recognition algorithm, of the statistical fit between the reliability distribution model and the empirical reliability data on which the reliability distribution model was based (See Fig 1.1B and Fig 1.11. Component 1.11.20 and Para[0063]).);.	With respect to Claim 18 Baraniuk teaches	The non-transitory computer-readable medium of claim 17, 	wherein the instructions further cause the processor to assign the matrix to one of the predetermined plurality of classes in part according to a further assessment, by the machine-learned pattern recognition algorithm, of the failure rate predicted by the reliability distribution model. (See Fig 2.10.10  Examiner views the failure rate as (the set of grades that have been assigned to answered proved by learners)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baraniuk (US 2014/0279727 A1).

	With respect to Claim 1 Baraniuk teaches	A method for classifying a reliability distribution model for a part derived from empirical reliability data for the part, the method comprising (See Abstract  Examiner has interpreted a part as content items (content items may be physical content items such as books, magazines, photographs, paintings, etc. See Para[0787])): 	converting, by a computing device, the reliability distribution model and the empirical reliability data into a plurality of data points in a matrix (See Para[0007],[0008] and Fig 1.11 Component 1.11.10 and Fig 1.1A); 	assigning the matrix to one of a plurality of classes by machine-learned pattern recognition in part according to an assessment of a statistical fit between the reliability distribution model and the empirical reliability data associated with the reliability distribution model (See Fig 1.11. Component 1.11.20 and Para[0063]); and 	providing a notification to a user of the reliability distribution model (See Abstract)	However Baraniuk is silent to the language of 	indicating that further reliability analysis is to be performed on the reliability distribution model based on the one class assigned to the matrix.	Nevertheless one of ordinary skill in the art would understand the notification to the user or displaying a visual representation of the association strengths in the association matrix and/or the extents in the concept-preference matrix (See Baraniuk Abstract) shows information regarding the result and output of the algorithm.	Baraniuk further teaches that 	Furthermore, learners may access the server to determine (e.g., view) their estimated concept-knowledge values for the concepts that have an extracted by the computational method(s), and/or, to view a graphical depiction of question-concept relationships determined by the computational method(s), and/or, to receive recommendations on further study or questions for further testing (See Para[0069).	Therefore Examiner views that it would have been obvious to one of ordinary skill in the art that the information in the display indicates that further testing may be recommended, which is viewed as further reliability analysis is to be performed on the reliability distribution model. 	With respect to Claim 2 Baraniuk teaches	The method of claim 1, 	wherein the assignment of the matrix to one of the predetermined plurality of classes is also performed in part according to a further assessment, by the machine-learned pattern recognition, of the failure rate predicted by the reliability distribution (See Fig 2.10.10  Examiner views the failure rate as (the set of grads that have been assigned to answered proved by learners)).	With respect to Claim 3 Baraniuk teaches	The method of claim 1, 	wherein converting the reliability distribution model and the empirical reliability data into a plurality of data points in a matrix comprises converting an upper confidence function, a lower confidence function, and a median confidence function of the reliability distribution model, and the empirical reliability data, into the plurality of data points in the matrix. (See Para[0074]).	With respect to Claim 7 Baraniuk is silent to the language of	The method of claim 1 further comprising: 	providing the notification to the user in response to a substantial lack of correlation between the reliability distribution model to the empirical data.	Nevertheless one of ordinary skill in the art would understand the notification to the user or displaying a visual representation of the association strengths in the association matrix and/or the extents in the concept-preference matrix (See Baraniuk Abstract) shows information regarding the result and output of the algorithm.	Baraniuk teaches displaying a visual representation regardless of the correlation.  Therefore one of ordinary skill in the art would understand that if there is a substantial lack of correlation, such a result would also be displayed and would be in response to such a correlation.	With respect to Claim 8 Baraniuk is silent to the language of	The method of claim 1 further comprising: 	providing the notification to the user in response to a good fit of the empirical data to the reliability distribution model, wherein the reliability distribution model that shows a relatively maximum high failure rate.	Nevertheless one of ordinary skill in the art would understand the notification to the user or displaying a visual representation of the association strengths in the association matrix and/or the extents in the concept-preference matrix (See Baraniuk Abstract) shows information regarding the result and output of the algorithm.	Baraniuk teaches displaying a visual representation regardless of the correlation or fit.  Therefore one of ordinary skill in the art would understand that if there is a good fit, such a result would also be displayed and would be in response to such a good fit.	With respect to Claim 9 Baraniuk teaches	A computing system for classifying a reliability distribution model for a part derived from empirical reliability data for the item, comprising (See Abstract and Para[0059]  Examiner has interpreted a part as content items (content items may be physical content items such as books, magazines, photographs, paintings, etc. See Para[0787])):	implemented by a processor executing a sequence of instructions stored in a memory, to generate a reliability distribution model based on the empirical reliability data (See Para[0007],[0008] and Fig 1.11 Component 1.11.10 and Fig 1.1.A); (See Para[0007],[0008] and Fig 1.11 Component 1.11.10 and Fig 1.1.A; 	and implemented by a processor executing a sequence of instructions to apply a machine-learned pattern recognition algorithm to the matrix and to assign the matrix to one of a predetermined plurality of classifications (See Fig 1.1B); 	being trained to assign the matrix to one of the predetermined plurality of classes in part according to an assessment, by the machine-learned algorithm module, of the statistical fit between the reliability distribution model and the empirical reliability data on which the reliability distribution model was based (See Fig 1.11. Component 1.11.20 and Para[0063]).	However Baraniuk is silent to the language of	a reliability distribution model generator module	a conversion module, coupled to the reliability distribution model generator module	a machine-learned algorithm module, coupled to the conversion module	the machine-learned algorithm module	Nevertheless it would have been obvious to one of ordinary skill in the art to have these modules since the processor performs all functions of these modules. Therefore one of ordinary skill in the art would view the group of steps performed by the processor is viewed as a module.See Fig 2.10.10  Examiner views the failure rate as (the set of grades that have been assigned to answered proved by learners)).	With respect to Claim 11 Baraniuk teaches	The computing system of claim 9, 	wherein the conversion module converts the reliability distribution model and the empirical reliability data into the plurality of data points in the matrix by converting an upper confidence function, a lower confidence function, and a median confidence function of the reliability distribution model, and the empirical reliability data, into the plurality of data points in the matrix. (See Para[0074])	With respect to Claim 13 Baraniuk teaches	The computing system of claim 9, 	wherein the predetermined plurality of classes comprises at least four classes (See Fig 1.1B).	(See Abstract- including a set of preference values that have been assigned to content items).	

Claims 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baraniuk (US 2014/0279727 A1) as applied to claims 3, 11, 17 above, and further in view of Boult (US 2011/0106734 A1).
	With respect to Claim 5 Baraniuk is silent to the language of	The method of claim 3, wherein the reliability distribution model comprises a Weibull distribution model of the empirical data.	Nevertheless Boult teaches	wherein the reliability distribution model comprises a Weibull distribution model of the empirical data. (See Para[0016])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Baraniuk and use a  Weibull distribution model such as that of Boult.	One of ordinary skill would have been motivated to modify Baraniuk because using a Weibull distribution produces accurate results on a per instance recognition basis, and would be no more than predictable use of prior art elements according to 
	With respect to Claim 12 Baraniuk is silent to the language of		The computing system of claim 11, 	wherein the reliability distribution model comprises a Weibull distribution model of the empirical data.	Nevertheless Boult teaches	wherein the reliability distribution model comprises a Weibull distribution model of the empirical data. (See Para[0016])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Baraniuk and use a  Weibull distribution model such as that of Boult.	One of ordinary skill would have been motivated to modify Baraniuk because using a Weibull distribution produces accurate results on a per instance recognition basis, and would be no more than predictable use of prior art elements according to their established functions.

	With respect to Claim 19 Baraniuk is silent to the language of 		The non-transitory computer-readable medium of claim 17, 	wherein the reliability distribution model comprises a Weibull distribution model of the empirical data.	Nevertheless Boult teaches	wherein the reliability distribution model comprises a Weibull distribution model of the empirical data. (See Para[0016])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Baraniuk and use a  Weibull distribution model such as that of Boult.	One of ordinary skill would have been motivated to modify Baraniuk because using a Weibull distribution produces accurate results on a per instance recognition basis, and would be no more than predictable use of prior art elements according to their established functions.

Claims 6, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baraniuk (US 2014/0279727 A1) as applied to claims 1, 9, 17 above, and further in view of Carlsson (US2016/0267397 A1).

	With respect to Claim 6 Baraniuk is silent to the language of	The method of claim 1, 	wherein the machine-learned pattern recognition algorithm comprises a random decision forest algorithm.	Nevertheless Carlsson teaches	wherein the machine-learned pattern recognition algorithm comprises a random decision forest algorithm (See Para[0013]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Baraniuk and use a random decision forest algorithm such as that of Carlsson.	One of ordinary skill would have been motivated to modify Baraniuk, because using a random decision forest algorithm would predict which group (if any) that the (See Carlsson Para[0489) and would be no more than predictable use or prior art elements according to their established functions.	With respect to Claim 14 Baraniuk is silent to the language of	The computing system of claim 9, 	wherein the machine-learned algorithm module comprises a random decision forest algorithm.	Nevertheless Carlsson teaches	wherein the machine-learned pattern recognition algorithm comprises a random decision forest algorithm (See Para[0013]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Baraniuk and use a random decision forest algorithm such as that of Carlsson.	One of ordinary skill would have been motivated to modify Baraniuk, because using a random decision forest algorithm would predict which group (if any) that the data point is a member (See Carlsson Para[0489) and would be no more than predictable use or prior art elements according to their established functions.
	With respect to Claim 20 Baraniuk is silent to the language of	The non-transitory computer-readable medium of claim 17, 	wherein the machine-learned pattern recognition algorithm comprises a random decision forest algorithm.	Nevertheless Carlsson teaches	wherein the machine-learned pattern recognition algorithm comprises a random (See Para[0013]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Baraniuk and use a random decision forest algorithm such as that of Carlsson.	One of ordinary skill would have been motivated to modify Baraniuk, because using a random decision forest algorithm would predict which group (if any) that the data point is a member (See Carlsson Para[0489) and would be no more than predictable use or prior art elements according to their established functions.
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baraniuk (US 2014/0279727 A1) as applied to claims 15 above, and further in view of Haxholdt (US 2017/0236132 A1).

	With respect to Claim 16 Baraniuk is silent to the language of	The method of claim 15, 	wherein the at least one variable characteristic of the item comprises a manufacturer of the item.	Nevertheless Haxholdt teaches	wherein the at least one variable characteristic of the item comprises a manufacturer of the item (See Para[0151] For example, the processor can provide the pattern classifiers 1-m with a make, model, name, color, shape, size, manufacturer, company, distributor, material, video characteristic, audio characteristic, software characteristic, software segment, graphical user-interface information, download information, software-usage information, or other attributes related to the item.6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863